                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

In re Richard Miller                               Case No. 19-46148-mar
                                                   Chapter 7
                                                   Hon. Mark A. Randon
          Debtor.
_________________________________              /

Richard Miller,

            Plaintiff,                             Adversary Pro. No. 19-04300-mar
v.

Comcast of Detroit, LLC,

          Defendant.
_________________________________              /

                           CERTIFICATE OF SERVICE
     I hereby certify that Defendant Comcast’ of Detroit, LLC’s did serve upon
plaintiff additional produced documents Bates stamped COM 00045-00069 via e-
mail upon sthomas@313965bank.com on August 27, 2020.
                                             BODMAN PLC


                                             By: /s/ J. Adam Behrendt
                                             J. Adam Behrendt (P58607)
                                             201 W. Big Beaver Road, Suite 500
                                             Troy, MI 48084
                                             (248) 743-6068
                                             jbehrendt@bodmanlaw.com
                                             Attorneys for Comcast of Detroit, LLC




 19-04300-mar     Doc 62    Filed 08/27/20   Entered 08/27/20 10:51:00   Page 1 of 1
                                                                         Bodman_16762617_2
